


Exhibit 10.25

 

RESTRICTED DEFERRED STOCK UNIT AWARD AGREEMENT

 

UNDER THE ANIKA THERAPEUTICS, INC.
2003 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

Number of RSUs Granted:

 

 

Grant Date:

 

 

 


1.                                       AWARD.  PURSUANT TO THE ANIKA
THERAPEUTICS, INC. 2003 STOCK OPTION AND INCENTIVE PLAN (THE “PLAN”) AS AMENDED
THROUGH THE DATE HEREOF, ANIKA THERAPEUTICS, INC. (THE “COMPANY”) HEREBY GRANTS
TO THE GRANTEE NAMED ABOVE THE NUMBER OF RESTRICTED DEFERRED STOCK UNITS
(“RSUS”) SPECIFIED ABOVE.  THIS AWARD REPRESENTS A PROMISE TO PAY OUT TO THE
GRANTEE AT A FUTURE DATE, SUBJECT TO THE RESTRICTIONS AND CONDITIONS SET FORTH
HEREIN AND IN THE PLAN, A NUMBER OF SHARES OF COMMON STOCK, PAR VALUE $0.01 PER
SHARE (THE “STOCK”) OF THE COMPANY EQUAL TO THE NUMBER OF VESTED RSUS.


 


2.                                       RESTRICTIONS AND CONDITIONS.


 


(A)                                  THE RSUS ARE SUBJECT TO RESTRICTIONS AS SET
FORTH HEREIN AND IN THE PLAN.


 


(B)                                 THE RSUS GRANTED HEREIN MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE PRIOR TO VESTING.


 


3.                                       VESTING OF RSUS.  THE RESTRICTIONS AND
CONDITIONS IN PARAGRAPH 2 OF THIS AGREEMENT SHALL LAPSE ON THE VESTING DATE OR
DATES SPECIFIED IN THE FOLLOWING SCHEDULE SO LONG AS THE GRANTEE REMAINS A
DIRECTOR OF THE COMPANY ON SUCH DATE.  IF A SERIES OF VESTING DATES IS
SPECIFIED, THEN THE RESTRICTIONS AND CONDITIONS IN PARAGRAPH 2 SHALL LAPSE ONLY
WITH RESPECT TO THE NUMBER OF RSUS SPECIFIED AS VESTED ON SUCH DATE.

 

Number of

 

 

 

RSUs Vested

 

Vesting Date

 

 

 

 

 

         (33.33%)

 

 

 

         (66.66%)

 

 

 

         (100%)

 

 

 

 

Subsequent to such vesting date or dates, the RSUs with respect to which all
restrictions and conditions have lapsed shall no longer be deemed restricted and
shall be considered vested.  Notwithstanding the foregoing, all RSUs shall vest
and all restrictions with respect to such RSUs shall lapse upon the earliest of
Grantee’s death, disability, retirement or the termination of his service as a
Director, provided that, in each case, the Board has not determined that the
Grantee is a Director not in good standing as of such date.  Except as set forth
in the immediately preceding sentence of this Paragraph 3 or Paragraph 6 of this
Agreement, if the Grantee ceases to

 

--------------------------------------------------------------------------------


 

be a Director prior to vesting of the RSUs granted herein, all unvested RSUs
shall immediately and automatically be forfeited and returned to the Company.

 


4.                                       TIMING AND FORM OF PAYOUT.  EXCEPT AS
PROVIDED IN PARAGRAPH 6 BELOW, THE VESTED RSUS WILL BE PAID OUT IN FULL IN THE
FORM OF SHARES OF STOCK IMMEDIATELY FOLLOWING (BUT IN NO EVENT LATER THAN 30
DAYS FOLLOWING) THE DATE SUCH RSUS VEST PURSUANT TO PARAGRAPH 3 ABOVE.


 


5.                                       RESTRICTIONS ON RIGHTS AS A
STOCKHOLDER.  UNTIL SUCH TIME AS THE VESTED RSUS ARE PAID OUT IN SHARES OF STOCK
AND THE GRANTEE BECOMES A RECORD HOLDER OF THOSE SHARES OF STOCK FOLLOWING THEIR
ACTUAL ISSUANCE PURSUANT TO PARAGRAPH 4 OF THIS AGREEMENT, THE GRANTEE SHALL
HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY, PROVIDED, HOWEVER, THAT THE
GRANTEE MAY BE CREDITED WITH DIVIDEND EQUIVALENT RIGHTS IN ACCORDANCE WITH
PARAGRAPH 7 BELOW.


 


6.                                       CHANGE OF CONTROL.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE EVENT OF A CHANGE OF CONTROL
OF THE COMPANY PRIOR TO THE PAYOUT OF SHARES OF STOCK PURSUANT TO PARAGRAPH 4,
ALL UNVESTED RSUS HELD BY THE GRANTEE NOT YET PAID OUT SHALL BE IMMEDIATELY
VESTED AND PAID OUT TO THE GRANTEE IN THE FORM OF SHARES OF STOCK IMMEDIATELY
PRIOR TO THE OCCURRENCE OF SUCH CHANGE OF CONTROL, PROVIDED THAT, THE BOARD HAS
NOT DETERMINED THAT THE GRANTEE IS A DIRECTOR NOT IN GOOD STANDING AS OF THE
EFFECTIVE DATE OF SUCH CHANGE OF CONTROL.


 


7.                                       DIVIDEND EQUIVALENT RIGHTS.


 


(A)                                  IF ON ANY DATE THE COMPANY SHALL PAY ANY
CASH DIVIDEND ON SHARES OF STOCK OF THE COMPANY, THE NUMBER OF RSUS GRANTED
HEREUNDER TO THE GRANTEE SHALL, AS OF SUCH DATE, BE INCREASED BY AN AMOUNT
DETERMINED BY THE FOLLOWING FORMULA:


 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional RSUs to be granted to the Grantee on such dividend
payment date;

 

X = the aggregate number of RSUs granted to the Grantee that remain unvested as
of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value (as defined under the Plan) per share of Stock on the
dividend payment date.

 


(B)                                 IN THE CASE OF A DIVIDEND PAID ON STOCK IN
THE FORM OF STOCK, INCLUDING WITHOUT LIMITATION A DISTRIBUTION OF STOCK BY
REASON OF A STOCK DIVIDEND, STOCK SPLIT OR OTHERWISE, TO THE EXTENT NOT ADJUSTED
FOR PURSUANT TO THE PLAN, THE NUMBER OF RSUS GRANTED TO THE GRANTEE SHALL BE
INCREASED BY A NUMBER EQUAL TO THE PRODUCT OF (I) THE AGGREGATE NUMBER OF RSUS
THAT HAVE BEEN GRANTED TO THE GRANTEE AND REMAIN UNVESTED THROUGH THE RELATED
DIVIDEND RECORD DATE, AND (II) THE NUMBER OF SHARES OF STOCK (INCLUDING ANY
FRACTION THEREOF) PAYABLE AS A DIVIDEND ON ONE SHARE OF STOCK.


 


2

--------------------------------------------------------------------------------



 


(C)                                  ANY ADDITIONAL RSUS SO GRANTED PURSUANT TO
THIS PARAGRAPH 7 SHALL BE SUBJECT TO THE VESTING AND RESTRICTIONS OF THIS
AGREEMENT IN THE SAME MANNER AND FOR SO LONG AS THE RSUS GRANTED PURSUANT TO
THIS AGREEMENT TO WHICH THEY RELATE REMAIN SUBJECT TO SUCH VESTING AND
RESTRICTIONS, AND SHALL BE PROMPTLY FORFEITED TO THE COMPANY IF AND WHEN SUCH
RSUS ARE SO FORFEITED.


 


8.                                       BENEFICIARY DESIGNATION.  THE GRANTEE
MAY, FROM TIME TO TIME, NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THIS AGREEMENT IS TO BE
PAID IN CASE OF HIS OR HER DEATH BEFORE HE OR SHE RECEIVES ANY OR ALL OF SUCH
BENEFIT.  EACH SUCH DESIGNATION SHALL REVOKE ALL PRIOR DESIGNATIONS BY THE
GRANTEE, SHALL BE IN A FORM PRESCRIBED BY THE COMPANY, AND WILL BE EFFECTIVE
ONLY WHEN FILED BY THE GRANTEE IN WRITING WITH THE COMPANY DURING THE GRANTEE’S
LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION, BENEFITS REMAINING UNPAID AT
THE GRANTEE’S DEATH SHALL BE PAID TO THE GRANTEE’S ESTATE.


 


9.                                       CONTINUATION OF SERVICE AS DIRECTOR. 
THIS AGREEMENT SHALL NOT CONFER UPON THE GRANTEE ANY RIGHT TO CONTINUE SERVICE
WITH THE COMPANY, NOR SHALL THIS AGREEMENT INTERFERE IN ANY WAY WITH THE
COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S SERVICE AT ANY TIME.


 


10.                                 INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED
BY ALL THE TERMS AND CONDITIONS OF THE PLAN.  CAPITALIZED TERMS IN THIS
AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT
MEANING IS SPECIFIED HEREIN.


 


11.                                 TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL
TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY
OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.


 


3

--------------------------------------------------------------------------------



 


12.                                 NOTICES.  NOTICES HEREUNDER SHALL BE MAILED
OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE
MAILED OR DELIVERED TO THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR,
IN EITHER CASE, AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO
THE OTHER PARTY IN WRITING.


 

 

ANIKA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

Title

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
